         Case 1:19-cv-04529-MKV Document 39 Filed 04/27/20 Page 1 of 1


                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
                                                           DOC #:
 JAMILA BRAILSFORD,                                        DATE FILED: 4/27/2020
                             Plaintiff,
                                                              1:19-cv-04529-MKV
                      -against-

 UNITED STATES OF AMERICA and                               SCHEDULING ORDER
 THADDAEUS BRAILSFORD,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Conference scheduled to take place on April 30, 2020 is

adjourned sine die.



SO ORDERED.
                                                    _________________________________
Date: April 27, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
